Affirmed and Memorandum Opinion filed November 17, 2005








Affirmed and Memorandum Opinion filed November 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00096-CR
____________
 
BENNIE HIRACHETA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No.
939,491
 

 
M E M O R A N D U M   O P I N I O N
Pursuant to a plea bargain, Bennie Hiracheta entered a plea
of guilty to the charge of aggravated sexual assault of a child.  In accordance with the prosecutor=s recommendation, the trial court
deferred a finding on Hiracheta=s guilt and placed him under community supervision for six
years.  Subsequently, the State moved to
adjudicate guilt.  The trial court found
Hiracheta guilty, sentenced him to confinement for five years in the Texas
Department of Criminal Justice, Institutional Division, and assessed a fine of
$750.  Appellant filed a pro se notice of
appeal.




After the instant appeal was perfected, appellate counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978), concluding there was no arguable error to support an
appeal.  A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed November 17, 2005.
Panel consists of
Justices Fowler, Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).